Citation Nr: 0213273	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-17 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, status post bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from June 
1954 to November 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the Denver, Colorado, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
service connection for arteriosclerotic heart disease.  


FINDINGS OF FACT

1.  Arteriosclerotic heart disease was not manifested in 
service or in the first postservice year.

2.  The evidence does not establish a nexus between the 
veteran's current arteriosclerotic heart disease and his 
military service.


CONCLUSION OF LAW

Service connection for arteriosclerotic heart disease is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 
There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  The claim has now 
been considered on the merits.  The RO has obtained all 
identified and available medical records, and has obtained 
several medical opinions.  The veteran has been notified of 
the applicable laws and regulations; discussions in the 
rating decision, in the statement of the case, and in the 
supplemental statement of the case have informed him what he 
needs to establish entitlement to the benefit sought and what 
the evidence of record shows.  As is noted below, he was 
specifically advised that records of treatment he states he 
received from 1980 to 1982 were critical to his claim.  The 
records he submitted for that time frame pertain to treatment 
for an unrelated disability.  The veteran was notified of 
VA's duty to assist and the associated responsibilities.  
Correspondence in September 2000, January 2001, and September 
2001 specifically informed him of what evidence VA would 
obtain, and what he needed to provide.

Factual Background

Service medical records do not show a diagnosis of, or 
treatment for, arteriosclerotic heart disease during the 
veteran's active service from.  He was evaluated by 
electrocardiogram (EKG) at several points after 1969.  One 
test, in 1977, showed sinus bradycardia.  All others were 
within normal limits.  The veteran's blood pressure was 
monitored, but was generally normal.  On July 1980 
examination for retirement, a cholesterol level of 256 and 
triglycerides of 180 were noted.  A pulmonary function test 
also showed a forced vital capacity that was 72 percent of 
predicted.  On x-ray, the heart was unremarkable, and an EKG 
was normal.  No cardiovascular defects were noted.

From 1980 to 1982, the veteran stated that he received 
medical treatment at the U.S. Air Force Academy, Peterson Air 
Force Base, and Fort Carson.  All three providers responded 
that they did not have any records of treatment for that 
period, or the records were in possession of the veteran.  
The veteran was notified of the responses, but did not submit 
any further evidence related to treatment during the period 
of November 1980 to 1982.  Some Air Force Academy records 
from November 1980 to September 1981 were provided by the 
veteran, along with copies of some service medical records.  
They report treatment for a pilonidal cyst.

On December 1981 VA examination, the veteran made no 
complaints of any cardiovascular problems, although he did 
state that he was short of breath.  The examiner noted that 
the veteran's chest x-ray warranted further investigation.  
It showed a linear density of the right mid-lung with tenting 
of the cardiac silhouette and retraction of the pulmonary 
artery.  This was consistent with an area of fibrosis.

Private medical records from February 1988 to December 1998 
were submitted by the veteran's treating physician, an 
osteopath.  No records were produced for the period of 1982 
to 1988, although the veteran stated that the same doctor had 
treated him for that period, and such records were requested.  
February 1988 notes reveal a diagnosis of hypertension, and 
indicate that the veteran was on medication for 
hyperlipidemia.  In August 1988, hypercholesterolemia was 
diagnosed.  The veteran was treated with medication.  In June 
1994, he underwent coronary artery bypass surgery; the 
surgical summaries and notes make no reference to the 
etiology of the disease.  In December 1998, the doctor 
submitted an opinion stating that the June 1994 surgery was 
"a direct result of severe coronary artery disease" which 
had developed "over the last several years" preceding the 
surgery.  The doctor stated that he was aware of the 
veteran's military service from 1954 to 1980, and the 
physician felt that the moderate to severe coronary artery 
disease was developing during the veteran's military service.

In a June 1999 opinion, a VA doctor who reviewed the claims 
file and had examined the veteran in December 1981 stated 
that the file contained no evidence to support a conclusion 
that coronary artery disease had developed in service.  There 
were no clinical symptoms of any cardiac pathology until 
1994.  No cardiac related complaints were noted in 1982. The 
reviewer recommended obtaining more records of the period 
directly following service.

As was noted above, the providers who allegedly treated the 
veteran from 1980 to 1982 notified the RO that such records 
were unavailable or were in the possession of the veteran.  
In January 2001, in response to a request from the RO, the 
veteran provided records in his possession, which covered the 
period of January 2000 to October 2000.  These records do not 
address the etiology of the veteran's arteriosclerotic heart 
disease.

In September 2001, the VA reviewer who previously expressed 
an opinion regarding the etiology of the veteran's 
arteriosclerotic heart disease submitted a second opinion in 
light of additionally obtained records.  He continued to note 
that there were no records available in the claims file 
showing treatment from 1980 to 1988.  He concluded that 
"there is inadequate objective evidence that the veteran's 
cardiac condition (first diagnosed in 1994) was related to 
the veteran's period of active military duty (1954-1980)."

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as 
arteriosclerosis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Here, the veteran does not argue, nor does the evidence show, 
that arteriosclerosis was manifested in service or in the 
first postservice year.  Arteriosclerosis was first diagnosed 
in 1994.  Thus, there is no basis for awarding service 
connection for arteriosclerosis on the basis that it first 
appeared in service or on a presumptive basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that the arteriosclerosis diagnosed in 
1994 arose out of conditions which existed during service, 
such as high cholesterol and high triglycerides.  Competent 
(medical) evidence of record regarding a nexus between 
military service and the veteran's arteriosclerotic heart 
disease consists of opinions from two physicians.  The 
veteran's treating physician, an osteopath, opined that the 
arteriosclerotic heart disease was developing during service.  
However, he also stated that the disease had developed slowly 
and progressively "over the last several years prior to the 
actual surgery itself."  This doctor did not explain his 
rationale, or cite any supporting evidence for his 
conclusion.  It appears that the doctor concluded from the 
advanced state of disease in 1994, it must have existed prior 
to 1980.  This presumption is specifically prohibited by 
38 C.F.R. § 3.307(c).

The VA physician, who examined the veteran in December 1981 
and later reviewed the complete claims file, opined that on 
the basis of the available objective evidence, there was no 
basis for relating the current arteriosclerotic heart disease 
to service.  There were no documented cardiac symptoms or 
complaints prior to 1994.  Because the reasons and bases for 
this opinion are clearly stated, the Board finds that it is 
more probative of the issue.

Neither physician who treated the veteran in June 1994, at 
the time of his bypass surgery, rendered an opinion regarding 
any relationship to service.  Moreover, although the veteran 
has presented extensive argument, based upon medical 
treatises, that certain clinical findings made in service 
have been identified as risk factors in the development of 
arteriosclerosis, as a layperson he is not competent to offer 
an opinion on an issue requiring specialized knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Furthermore, developing a risk factor for a disease is not 
the equivalent of such disease being incurred or aggravated 
when the risk factor developed.  

Because the preponderance of the evidence is against the 
claim, service connection for arteriosclerotic heart disease, 
status post bypass graft, must be denied.


ORDER

Service connection for arteriosclerotic heart disease, status 
post bypass graft, is denied



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

